PER CURIAM.
T.W. Tift, Jr., (“Mr.Tift”), timely appeals an amended final judgment which found that plaintiffs below, Mr. Tift and Sebastian Harbor Villas Condominium Owners’ Association, Inc., (“Association”), did not have a deeded easement, nor a prescriptive easement, to cross the property of San Sebastian Harbor Project, LLC, (“San Sebastian”), defendant below, for access to the traffic light at the intersection of U.S. 1 and State Road 207 in St. Augustine, Florida, and which further quieted San Sebastian’s title in its property against the claims of Plaintiffs except for rights to a granted easement to access U.S. 1 (described by the parties and the court as the “Corrected East/West Easement”) and an easement to a lift station located near the center of San Sebastian’s property (described as the “North/South Easement”). San Sebastian cross-appeals the trial court’s ruling that Plaintiffs have any right to use the North/South Easement. We affirm as to the issues raised by Mr. Tift without further comment. However, we reverse that part of the amended final judgment finding that Mr. Tift and the Association have a right, title or interest in the North/South Easement. As argued by San Sebastian, neither Mr. Tift nor the Association proved any prescriptive right to use the North/South Easement, nor was the North/South Easement within Plaintiffs’ chain of title.
AFFIRMED IN PART; REVERSED IN PART.
TORPY, LAWSON and BERGER, JJ., concur.